Case: 15-30821      Document: 00513763625         Page: 1    Date Filed: 11/17/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 15-30821                                 FILED
                                  Summary Calendar                       November 17, 2016
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DAVID JEROME FRANK,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 2:03-CR-20067-1


Before KING, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       David Jerome Frank, federal prisoner # 08457-035, appeals the district
court’s denial of his 18 U.S.C. § 3582(c)(2) motion for a sentencing reduction
based on Amendment 782 to the Sentencing Guidelines. On March 15, 2016,
before this case was decided, Frank was released from federal custody. “Where
a defendant has begun serving a term of supervised release, the appeal of the
denial of his § 3582(c)(2) motion is moot.” United States v. Booker, 645 F.3d


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30821   Document: 00513763625     Page: 2   Date Filed: 11/17/2016


                                No. 15-30821

328, 328 (5th Cir. 2011). Because Frank’s appeal concerns only the term of his
imprisonment, and makes no challenge to his term of supervised release, his
arguments pertain only to relief under § 3582(c)(2).     Accordingly, Frank’s
appeal is DISMISSED AS MOOT.




                                      2